Case 7:21-cv-00157-MFU-JCH Document 10 Filed 04/19/21 Page 1 of 1 Pageid#: 8

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CHARLES GOSS, JR.,                                 Civil Action No. 7:21-cv-00157
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Michael F. Urbanski
 PATRICK COUNTY JAIL,                               Chief United States District Judge
     Defendant(s)



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered March 16, 2021, the court directed plaintiff to submit within 20 days from the

date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 19th day of April, 2021.                               Michael F. Urbanski
                                                                           Chief U.S. District
                                                                           Judge
                                                                           2021.04.19 08:38:14
                                                                           -04'00'
                                                        Chief United States District Judge
